Citation Nr: 1454245	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a referral for an extraschedular evaluation for hemorrhagic and
ovarian cyst, status post abdominal total hysterectomy currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Veteran was scheduled for a videoconference Board hearing in April 2011.  The Veteran failed to appear for the hearing.  To date, she has not requested a new Board hearing, accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).  In May 2011 the Veteran submitted additional evidence with a waiver of RO consideration 38 C F R § 20.1304 (2014).  Therefore, the Board may properly consider all newly received evidence.

A Board decision in March 2014 denied the Veteran's claim for an increased rating for her hemorrhagic and ovarian cyst, status post abdominal total hysterectomy.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2014, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMPR.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's hemorrhagic and ovarian cyst, status post abdominal total hysterectomy does not result in marked interference with employment in excess of that contemplated by the rating schedule, frequent periods of hospitalization, or other evidence showing that the Veteran presents an exceptional or unusual disability picture, which would render impractical the application of the regular schedular standards. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 50 percent on an extraschedular basis for hemorrhagic and ovarian cyst, status post abdominal total hysterectomy have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, Diagnostic Code 7617 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating her claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in January 2010, advised the Veteran with what information or evidence is necessary to substantiate her claim for an increased evaluation as well as her and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The January 2010 VCAA letter was sent prior to the rating decision in July, 2010.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Records from the Social Security Administration have additionally been associated with the file.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In March 2010, VA provided the Veteran with a gynecological conditions examination and obtained a medical opinion addressing the extent of the Veteran's removal of her uterus and ovaries, and the impact of that procedure to the Veteran's daily activities.   The gynecological examination and opinion are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

Joint Motion For Partial Remand

The JMPR charged the Board with examining the extraschedular symptoms with regard to the Veteran's ovarian cyst disability, and to discuss and analyze the impact of VA Fast Letter 13-13 on the Veteran's TDIU claim.  The Board notes that in a joint motion, it is the responsibility of both represented parties to state clearly the purpose of the remand and to set forth detailed directions to describe the action the Board should take upon remand.  U.S. Vet.App. R. 27 (a)(2) & (3).  The Board specifically reviewed the evidence cited in the JMR, and thus the Board finds that it has complied with the Court's order in the decision and remand below.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  

Extraschedular Consideration


VA regulations allow for an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  38 C.F.R. § 3.321(b)(1) (2014); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  An extraschedular rating is applicable only as to a single, i.e., individual, service-connected disorder and not the collective or cumulative impact of multiple service-connected disorders.  See Johnson v. Shinseki, 26 Vet. App. 237, 241 - 45 (2013) (en banc).

The Veteran essentially argues that an extraschedular rating is warranted because her service-connected hemorrhagic and ovarian cyst, status post abdominal total hysterectomy disability includes symptomatology not contemplated by the rating criteria.  Under Diagnostic Code 7617, a 100 percent evaluation is assigned for three months after the complete removal of the uterus and both ovaries.  A 50 percent evaluation is assigned thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7617.  The Veteran is rated at 50 percent disabling effective March 2004.  The Veteran was granted entitlement to special monthly compensation under 38 U.S.C. 1114, subsection (k) and 38 CFR 3.350(a) on account of anatomical loss of a creative organ from November 2003.  The Veteran specifically argues that her hot flashes, mood swings, irritability, night sweats, and her abdominal scar are not contemplated within the Diagnostic Code 7617.     

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether a claimant's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not warranted.  If, however, the claimant's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.

Affording the benefit of the doubt to the Veteran, the Board finds that the specific symptomatology discussed by the Veteran at her March 2010 VA gynecological examination which include, hot flashes, mood swings, irritability, night sweats, abdominal scarring, and her inability to take hormonal treatment due to potential risk factors are not contemplated under Diagnostic Code 7617.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Diagnostic Code 7617 only contemplates the removal of the Veteran's uterus and both ovaries, and does not contemplate the residuals of that procedure.  Thus, the symptoms presented by the Veteran, and the Veteran's disability picture are not contemplated under Diagnostic Code 7617, and the Veteran fulfills the first Thun step.

However, extraschedular referral is not warranted because the Board finds that the second Thun step is not satisfied.  The Veteran's hemorrhagic and
ovarian cyst, status post abdominal total hysterectomy alone does not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).   Here, the Veteran has not been hospitalized for her hemorrhagic and ovarian cyst, status post abdominal total hysterectomy since the time of the original procedure in November 2003.  

As to employment, the Board recognizes that the Veteran may be unemployable due to the culmination of her service-connected disabilities, which is discussed below. However, the Veteran's hemorrhagic and ovarian cyst, status post abdominal total hysterectomy alone has not been shown to affect her employability, or interfere with her ability to work.  The lay and medical evidence fails to show that the Veteran's hysterectomy in November 2003 impacted her ability to work.  The Veteran was unemployed prior to the procedure, and has not stated with any specificity how her hemorrhagic and ovarian cyst, status post abdominal total hysterectomy disability prevents or impacts her ability to work.  In the Veteran's May 2011 claim for TDIU she stated that she is totally disabled and that she receives Social Security disability.  The Veteran referenced her bilateral shoulder disability and her mental health issues without mention of her hemorrhagic and
ovarian cyst, status post abdominal total hysterectomy disability.  The record is devoid of the Veteran, or any medical professional attributing her hemorrhagic and ovarian cyst, status post abdominal total hysterectomy disability with interfering with her ability to work.  Furthermore, the Veteran showed that she worked seasonally at a tree nursery in 2006 and 2007. The Veteran's hemorrhagic and ovarian cyst, status post abdominal total hysterectomy disability, fails to fulfill step two of Thun; thus, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a referral for an extraschedular evaluation for hemorrhagic and
ovarian cyst, status post abdominal total hysterectomy is denied.


REMAND

The March 2014 Board decision previously found that the issue of TDIU was not before the Board.  In a November 2011 rating decision, the Veteran was denied TDIU, and again denied an increase for her hemorrhagic and ovarian cyst, status post abdominal total hysterectomy disability rating.  While the Veteran did not appeal the November 2011 denial of TDIU, the guidance given by Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013), dictates that the Board has jurisdiction over TDIU.

Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) specifically outlines that if the Veteran has filed a Notice of Disagreement (NOD) regarding an increased evaluation for a service-connected disability, and while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is now part of the pending appeal, and a Statement of the Case, or Supplemental Statement of the Case must be issued.  

The Veteran filed an NOD in August 2010, initiating the appeal for the July 2010 denial of her increased rating claim for her hemorrhagic and ovarian cyst, status post abdominal total hysterectomy.  In May 2011 the Veteran claimed TDIU, and at the time of her claim, she was only service-connected for her hemorrhagic and ovarian cyst, status post abdominal total hysterectomy disability.  The Veteran was denied TDIU in a November 2011 rating decision.  A SOC has not been issued to the Veteran for her claim of TDIU.  Thus, as the Veteran's situation is specifically contemplated by Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013), the Veteran should be provided with an SOC that addresses the issue of TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999).   


Accordingly, the case is REMANDED for the following action:

The Veteran and her representative must be provided a Statement of the Case on the issue of TDIU.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


